                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF TENNESSEE
                             AT KNOXVILLE
 CALBE BASSETT, et al.,                )
                                       )
     Plaintiffs,                       )
                                       )
 v.                                    )    No. 3:21-cv-152
                                       )    Judge Katherine A. Crytzer
 HERBERT SLATERY, et al.,              )    Magistrate Judge Debra C. Poplin
                                       )
     Defendants.                       )


        JOINT STIPULATION AND AGREED ORDER REGARDING SERVICE OF
               COMPLAINT AND DEFENDANTS’ TIME TO RESPOND


        Plaintiffs Caleb Bassett, Blake Beeler, Logan Ogle, and Firearms Policy Coalition, Inc.;

 and Defendants Herbert H. Slatery, Attorney General of Tennessee, and Jeff Long, Commissioner

 of the Tennessee Department of Safety and Homeland Security, the parties to the above-titled

 action, respectfully submit the following stipulation to the Court for its approval:

        On June 15, 2021, Defendants have agreed to waive service of the complaint contingent

 upon entry of this joint stipulation and agreed order;

        Plaintiffs agree that Defendants will have 60 days from June 15, 2021 to answer or

 otherwise respond to the complaint;

        NOW, THEREFORE, IT IS HEREBY STIPULATED, between the Parties, subject to this

 Court’s approval: Defendants will answer or otherwise respond to the Complaint on or before

 August 16, 2021.

 IT IS SO ORDERED.

 DATED: __________________________

                                                          ___________________________________
                                                          UNITED STATES DISTRICT JUDGE



Case 3:21-cv-00152-KAC-DCP Document 11 Filed 06/15/21 Page 1 of 3 PageID #: 55
 APPROVED FOR ENTRY:

 /s/ Raymond M. Diguiseppe
 Raymond M. DiGuiseppe
 The DiGuiseppe Law Firm, P.C.
 4320 Southport-Supply Road
 Suite 300
 Southport, NC 28461
 Phone: 910-713-8804
 Fax: 910-672-7705
 Email: law.rmd@gmail.com
 Admitted Pro Hac Vice

 /s/ William Aaron Sack
 William Aaron Sack
 Firearms Policy Coalition
 1215 K Street
 17th Floor
 Sacramento, CA 95814
 Phone: 916-596-3492
 Email: wsack@fpclaw.org
 Admitted Pro Hac Vice
 ATTORNEYS FOR PLAINTIFFS

 /s/ Miranda H. Jones
 Miranda H. Jones
 Assistant Attorney General
 B.P.R. No. 36070
 Miranda.Jones@ag.tn.gov
 Law Enforcement and
 Special Prosecutions Division
 Office of the Attorney General
 P.O. Box 20207
 Nashville, Tennessee 37202-0207
 Phone: (615) 532-1600
 Fax: (615) 532-4892
 ATTORNEY FOR DEFENDANTS




                                     2
Case 3:21-cv-00152-KAC-DCP Document 11 Filed 06/15/21 Page 2 of 3 PageID #: 56
                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was filed electronically and

 served through the electronic filing system on this the 15th day of June 2021, upon the following:

 Raymond M. DiGuiseppe
 The DiGuiseppe Law Firm, P.C.
 4320 Southport-Supply Road
 Suite 300
 Southport, NC 28461
 Phone: 910-713-8804
 Fax: 910-672-7705
 Email: law.rmd@gmail.com

 William Aaron Sack
 Firearms Policy Coalition
 1215 K Street
 17th Floor
 Sacramento, CA 95814
 Phone: 916-596-3492
 Email: wsack@fpclaw.org

 Jay Lance Johnson
 Johnson Law Firm
 PO Box 97
 Henderson, TN 38340
 731-989-2608
 Fax: 731-989-2634
 Email: jay@jayjohnsonlawfirm.com




                                                                    s/ Miranda Jones
                                                                    MIRANDA JONES
                                                                    Assistant Attorney General




                                     3
Case 3:21-cv-00152-KAC-DCP Document 11 Filed 06/15/21 Page 3 of 3 PageID #: 57
